       Case 1:20-cv-00457-CLM Document 24 Filed 02/08/21 Page 1 of 1                 FILED
                                                                            2021 Feb-08 PM 04:23
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                 UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                       EASTERN DIVISION

ANGELA COOK and WILLIAM                )
COOK,                                  )
                                       )
      Plaintiffs,                      )
                                       )   Case No.: 1:20-cv-00457-CLM
v.                                     )
                                       )
DEIGHAN LAW LLC, LAW                   )
SOLUTIONS CHICAGO LLC, and             )
UPRIGHT LAW LLC,                       )
                                       )
      Defendants.                      )

                              FINAL ORDER
           In accordance with the memorandum opinion entered

contemporaneously herewith, Defendant Deighan Law LLC’s Motion to Dismiss

(doc. 12) is GRANTED.

     Costs are taxed as paid. The Court DIRECTS the Clerk to close this case.

     DONE and ORDERED this 8th day of February, 2021.



                                 _________________________________
                                 COREY L. MAZE
                                 UNITED STATES DISTRICT JUDGE
